United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Ironton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Rick W. Hanna, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1509
Issued: February 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2011 appellant, through her representative, filed a timely appeal of the
Office of Workers’ Compensation Programs’ December 28, 2010 merit decision denying her
occupational disease claim and February 24, 2011 nonmerit decision denying her request for an
oral hearing as untimely filed. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty
causally related to factors of her federal employment; and (2) whether OWCP properly denied
her request for an oral hearing as untimely.
On appeal, appellant’s representative contends that air quality reports of record are
sufficient to establish that appellant’s exposure to mold while working at the employing
establishment caused her respiratory and sinus conditions.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 30, 2010 appellant, then a 52-year-old claims representative, filed an
occupational disease claim alleging that her chronic sinus infections, sore throat, difficulty
breathing, chest pains, dizziness, headaches and severe fatigue were caused by her exposure to
mold at the employing establishment. She also alleged that her workplace exposure aggravated
her preexisting asthma and caused permanent lung damage. Appellant became aware of her
conditions on March 1, 2007 and realized they were employment related on July 30, 2010.
A September 25, 2009 report from the employing establishment provided the results of
environmental studies performed on September 15, 2009 to assess indoor air quality in
appellant’s office building. It noted that mold, a musty-type odor and poor air ventilation were
found in several locations in the building. The employer also noted recommendations to remedy
these conditions. An October 23, 2009 final report set forth deadlines to correct the conditions
found in the September 25, 2009 report.
In an undated narrative statement, Bette L. Backus, a district manager, contended that,
although testing of samples in 2009 revealed the presence of mold inside appellant’s office
building, it was not in sufficient quantities to present health hazards. She stated that power
washing was the best source of action to alleviate the mold on the exterior of the building.
Ms. Backus advised that air quality testing did not reveal any mold spores in the heating,
ventilating or air conditioning system. She contended that there was no evidence to establish that
appellant’s own recurring cough and rash on her face were due to mold. Ms. Backus concluded
that the Ohio River Valley was notorious for having a high number of allergens.
By letter dated October 13, 2010, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It requested that she submit medical evidence, including
a rationalized medical opinion from an attending physician which described a history of injury
and provided dates of examination and treatment, findings, test results, a diagnosis together with
medical reasons on how the claimed work exposure contributed to the diagnosed condition.
Appellant was afforded 30 days to submit the requested evidence. She did not respond.
In a December 14, 2010 decision, OWCP denied appellant’s claim, finding that she failed
to submit any medical evidence establishing a causal relationship between a medical condition
and the accepted employment-related exposure.
By letter dated December 16, 2010, OWCP advised appellant that it had vacated the
December 14, 2010 decision. It stated that her claim should have been reviewed by a claims
examiner who handled claims involving mold exposure in her building. Appellant’s claim would
be reviewed and readjudicated by an appropriate claims examiner who would subsequently issue
a formal decision on her claim.
In a December 28, 2010 decision, OWCP again denied appellant’s claim on the grounds
that she failed to submit any medical evidence to establish that she sustained a medical condition
due to the accepted work exposure.

2

In an appeal request form dated January 28, 2011, but postmarked January 31, 2011,
appellant requested an oral hearing.
By decision dated February 24, 2011, OWCP’s Branch of Hearings and Review denied
appellant’s request for an oral hearing on the grounds that it was untimely. It exercised its
discretion and further denied her request on the basis that the issue in the case could be addressed
by requesting reconsideration from OWCP and submitting evidence not previously considered
which established that she sustained an injury in the performance of duty.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 Neither the fact that a claimant’s condition became apparent during a
period of employment nor her belief that the condition was caused by her employment is
sufficient to establish a causal relationship.6

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989) C.S., Docket No. 08-1585 (issued March 3, 2009).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

5

Victor J. Woodhams, supra note 4 at 351-52.

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

ANALYSIS -- ISSUE 1
OWCP accepted as factual that appellant was exposed to mold while working as a claims
representative. While the work exposure is established, the Board finds that she failed to
establish a causal relationship between any respiratory, sinus or physical fatigue and the accepted
work exposure. OWCP’s October 13, 2010 developmental letter specifically requested that
appellant submit a rationalized medical opinion from her attending physician addressing whether
the accepted work exposure contributed to the claimed injuries. Appellant did not submit any
medical evidence in response to OWCP’s request. The Board finds, therefore, that she failed to
meet her burden of proof.7
On appeal, appellant’s representative contended that the air quality reports of record are
sufficient to establish that appellant’s respiratory and sinus conditions were caused by the
accepted work exposure. However, causal relationship is a medical question that can only be
resolved by probative medical opinion evidence.8 Appellant did not submit any medical
evidence addressing causal relation between the accepted work exposure and the claimed
injuries. She failed to establish a prima facie claim.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA10 provides that a claimant not satisfied with a decision of
OWCP is entitled to a hearing before an OWCP hearing representative when the request is made
within 30 days after issuance of an OWCP decision.11 Under the implementing regulations, a
claimant who has received a final adverse decision by OWCP is entitled to a hearing by writing
to the address specified in the decision within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.12 If the request
is not made within 30 days or if it is made after a reconsideration request, a claimant is not
entitled to a hearing or a review of the written record as a matter of right.13 However, when the
request is not timely filed or when reconsideration has previously been requested, OWCP may

7

See Donald W. Wenzel, 56 ECAB 390 (2005).

8

See Paul Foster, 56 ECAB 208 (2004).

9

See supra note 7.

10

5 U.S.C. §§ 8101-8193.

11

Id. at § 8124(b)(1).

12

20 C.F.R. § 10.616(a); Tammy J. Kenow, 44 ECAB 619 (1993).

13

Teresa M. Valle, 57 ECAB 542 (2006).

4

within its discretion, grant a hearing or review of the written record and must exercise this
discretion.14
ANALYSIS -- ISSUE 2
On December 28, 2010 OWCP denied appellant’s occupational disease claim.
Appellant’s request for an oral hearing before OWCP’s hearing representative was postmarked
on January 31, 2011. The date of her hearing request is determined by the date of the
postmark.15 As appellant’s January 31, 2011 hearing request was made more than 30 days after
the date of OWCP’s December 28, 2010 decision, she was not entitled to a hearing as a matter of
right under section 8124(b)(1) of FECA.
OWCP, however, has the discretionary authority to grant a hearing if the request was not
timely filed. In its February 24, 2011 decision, it considered the issue involved and properly
exercised its discretion when it denied appellant’s hearing request and determined that she could
equally well address the issue of whether she sustained an injury in the performance of duty by
requesting reconsideration and submitting new evidence. The Board has held that the only
limitation on OWCP’s authority is reasonableness. Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deduction from established facts.16 In the present
case, OWCP did not abuse its discretion in denying a discretionary hearing and properly denied
appellant’s untimely request for an oral hearing under section 8124 of FECA.17
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury in the
performance of duty causally related to factors of her federal employment. The Board further
finds that OWCP properly denied her request for an oral hearing as untimely.

14

Martha A. McConnell, 50 ECAB 129, 130 (1998).

15

20 C.F.R. § 10.616(a); N.M., 59 ECAB 511 (2008).

16

Teresa M. Valle, supra note 13; Daniel J. Perea, 42 ECAB 214 (1990).

17

See Herbert Jones, Jr., 57 ECAB 467 (2006); D.F., Docket No. 11-42 (issued August 1, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2011 and December 28, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 1, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

